Citation Nr: 0123240	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  95-20 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  

(The issue of entitlement to increased death pension benefits 
is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Fred. D. Way III, Attorney


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran had active service from July 1944 to March 1945.  
He died in September 1993; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the RO 
that denied entitlement to service connection for the cause 
of the veteran's death.  This issue is now before the Board 
for appellate consideration.  

The RO has also denied entitlement Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318.  The appellant was provided a Statement of the Case 
in regard to this matter, but she did not respond with a 
substantive appeal.  Accordingly, the issue of entitlement to 
DIC is not before the Board for appellate consideration at 
this time.  

REMAND  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2000).

Service connection will be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection will be 
granted for cardiovascular disease if evidence shows that it 
was manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1101 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may granted for 
disability first diagnosed after service if the evidence 
demonstrates that it had its onset during service.  38 C.F.R. 
§ 3.303(d).  

The veteran died in September 1993 at the age of 74.  The 
certificate of death in the claims folder does not indicate a 
cause of the veteran's death, but only indicates that he died 
of natural causes.  The appellant contends that the veteran 
died of disorders that were incurred during service.  She has 
averred that the veteran had been disabled ever since his 
discharge from service.  At the time of the veteran's death, 
the only service-connected disability was psychoneurosis 
hypochondriasis, evaluated as 10 percent disabling.  

On the veteran's July 1944 examination prior to service 
entrance, he was evaluated as neurologically normal and his 
cardiovascular system and lungs were also evaluated as 
normal.  The veteran's blood pressure was recorded as 112/84.  
Review of the veteran's service medical records reveals that 
the veteran was hospitalized in March 1945 with complaints of 
headaches and chest pains.  It was reported that he had had 
headaches all his life that had become more severe after he 
suffered sunstroke and unconsciousness as a teenager.  The 
veteran was said to have fallen and injured his chest during 
a headache episode that had occurred a few months prior to 
admission.  On physical examination conducted during the 
hospitalization, the veteran's blood pressure was recorded as 
144/102.  Evaluation of the heart revealed it to be 
unenlarged with a regular rhythm.  A soft systolic murmur was 
reported.  The working impressions included hypertension.  At 
the time of discharge, however, the pertinent diagnosis was 
severe neurosis, hypochondriasis, manifested by numerous 
complaints without organic basis.  It was recommend that the 
veteran be discharged from service due to disability.  

On VA medical examination in October 1947, the veteran 
continued to complain of chest pain and headaches.  The 
veteran's cardiovascular system was evaluated as normal, as 
was a chest x-ray.  His blood pressure was recorded as 
120/90.  During a psychiatric examination, the veteran was 
noted to deny convulsive seizures.  A diagnosis was reported 
of cephalalgia, contributed to or aggravated by trauma.  

During a VA neuropsychiatric examination in March 1953, the 
veteran reported that he suffered an episode of heat stroke 
during service in which he lost consciousness for two to 
three hours.  He complained that, when he became overheated 
he became blind and "his remembers goes away from him" and 
he loses consciousness.  A physical evaluation conducted 
during this examination included a blood pressure reading of 
120/90.  A neurological evaluation was reported to be 
unremarkable.  The diagnosis was neurosis, hypochondriasis, 
mild to moderate.  

On VA medical examination in April 1973 the veteran's blood 
pressure was recorded as 140/90, 140/94, and 150/100.  
Evaluation of the veteran's heart revealed the point of 
maximum impulse to be in the midclavicular line.  Heart size, 
rate, rhythm, and tone were reported to be normal.  No 
murmurs were heard and the peripheral circulation seemed 
normal.  Pedal pulses were palpable and there was no evidence 
of congestive failure.  A chest x-ray was negative.  An 
electrocardiogram showed sinus bradycardia and a rate of 56, 
but was otherwise normal.  Other findings that were reported 
during this examination included a diagnosis of mild 
bronchitis.  

In a November 1988 statement, L. S. Moore, M.D., reported 
that the veteran suffered from disabilities that included 
congestive heart failure and chronic obstructive pulmonary 
disease and mild dementia.  Private clinical records reflect 
outpatient treatment in 1988 and 1989 for disorders that 
included hypertension, congestive heart failure, and chronic 
obstructive pulmonary disease.  

VA clinical records reflect outpatient treatment in the late 
1980s and early 1990s for congestive heart failure, multi-
infarct dementia and chronic obstructive pulmonary disease.  

Private clinical records in the claims folder reveal that the 
veteran was admitted in late August 1993 to the Brooklyn 
Hospital Center in Brooklyn, New York, while experiencing a 
continuous seizure.  It was also noted on admission to the 
hospital that the veteran's left side was very weak.  The 
initial impressions included postictal state, hypertension, 
congestive heart failure, and asthma.  The veteran expired on 
September 5, 1993.  At that time the principal diagnosis was 
pulmonary embolism.  Additional diagnoses were new onset of 
seizures, congestive heart failure, and cerebrovascular 
accident.  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  This 
liberalizing law is applicable to the present appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Except as specifically noted, the new regulations 
are effective November 9, 2000.  

The new law and regulations significantly add to and amend 
the statutory law concerning VA's duties when processing 
claims for VA benefits.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board has reviewed the claims folder and identified 
certain additional assistance that must be rendered to comply 
with the change in the law.  

First, the appellant should be notified of what evidence is 
necessary in order to establish entitlement to service 
connection for the cause of the veteran's death.  
Specifically, competent medical evidence that the veteran's 
death was related to his military service or his service-
connected disability.

Second, all VA clinical records reflecting any treatment for 
cardiovascular disease, cerebrovascular disease, and chronic 
obstructive pulmonary disease from the time of the veteran's 
discharge from service to the time of his death should be 
obtained and associated with the claims folder prior to 
further appellate consideration of the appellants claim for 
service connection for the cause of the veteran's death.  

In addition, the appellant should be requested to provide any 
additional information concerning any pertinent private 
treatment that the veteran may have received.  Clinical 
records documenting a cardiovascular disease such as 
hypertension, or evidence of cerebrovascular disease or 
seizures in the years immediately after the veteran's 
discharge from service would also be especially relevant to 
the appellant's claim and should be obtained.  

Finally, the duty to assist also includes obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(d) (West Supp. 2001).  Given the 
nature of this case, the Board believes that a medical 
opinion would assist in clarifying the issue of whether the 
veteran's death was casually related to his military service 
or his service-connected disability.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1.  The RO should contact the appellant 
and ask her to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non VA who may have treated the 
veteran for cardiovascular disease, a 
respiratory disorder, cerebrovascular 
disease, or a seizure disorder at any 
time between his discharge from service 
in 1945 and the time of his death in 
September 1993.  When the appellant 
responds and provides any necessary 
authorizations, the RO should contact the 
named health care providers and ask them 
to provide copies of all clinical records 
documenting such treatment that are not 
already of record.  Such records should 
include the complete clinical record of 
the veteran's hospitalizations and 
outpatient treatment at the VA Medical 
Center in Durham North Carolina, and The 
VA Medical Center in Brooklyn, New York 
should be obtained.  The records obtained 
should also include all clinical records 
not already in the claims folder 
documenting all treatment from L. S. 
Moore, M.D., and the Caswell Family 
Medical Center of Yanceyville, North 
Carolina; Danville Memorial Hospital in 
Danville, Virginia, the physician 
identified as Doctor Gwynn of 
Yanceyville, North Carolina: and the 
Brooklyn Medical Center in Brooklyn New 
York.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  If after making 
reasonable efforts to obtain those named 
records the RO is unable to do so, the RO 
must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

2.  Following completion of the 
foregoing, the RO should forward the 
veteran's claims folder to an appropriate 
VA physician.  After a complete review of 
the clinical record, the physician should 
express his medical opinion, with 
complete rationale, as to whether it is 
at least as likely as not that that (a) a 
cardiovascular or cerebrovascular 
disorder had its onset during service or 
manifested to a compensable degree within 
one year following service discharge; (b) 
a chronic respiratory disorder had its 
onset during service; (c) whether the 
veteran's service-connected 
psychoneurosis or any diagnosed 
cardiovascular, cerebrovascular or 
chronic respiratory disorder caused or 
contributed substantially or materially 
to cause the veteran's death.

3.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
the development required by the VCAA and 
implementing regulations have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be taken.  In 
this regard, the RO should inform the 
appellant of the various types of 
documentation that can serve as evidence 
in regard to this claim.  

4.  Thereafter, the RO should 
readjudicate the appellant's claim for 
service connection for the cause of the 
veteran's death.  If this benefit remains 
denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto.  Thereafter the case should then 
be returned to the Board for further 
appellate consideration, if otherwise 
appropriate.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	M. E. LARKIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


